internal_revenue_service number release date index number --------------------------- ------------------------------------------------------------ ------------------ ------------------------- ------------------------- - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-151838-06 date date ----------------------------------------------------------------------------------------- ------------ -------------------------------------------------------------------- legend plan ----------------------------------------------------------------------------------------------------------- ---------------------------------------------------- state statute dear ------------------- this is in reply to your letter dated date requesting a ruling on behalf of the plan concerning whether certain disability benefits paid under sec_806 of the statute are excludable from the gross_income of recipients under sec_104 of the internal_revenue_code the code sec_401 of the statute requires employers in state to provide the pension benefits of the statewide defined_benefit_plan established by the statute sec_601 of the statute however permits employers to withdraw from the statewide pension_plan if they establish and maintain a locally administered and financed alternative pension_plan that is subject_to sec_601 of the statute sec_601 of the statute stipulates that the members of such plan hired before on or after date shall be covered by the provisions of sections and in lieu of any other defined disability and preretirement death_benefits plr-151838-06 sec_803 and of the statute provide that a member who is not eligible for the normal retirement pension described in sec_403 or a local defined benefit retirement pension selected pursuant to sec_704 or provided pursuant to article and who becomes totally or occupationally disabled shall be retired from active_service for disability and shall be eligible to receive disability benefits under sec_806 of the statute the annual disability benefits provided are based on a certain percentage of a member’s annual base salary paid to the member immediately preceding retirement and an additional_amount if the member had a spouse and dependent_children at the time of the disability sec_803 and b and a and b of the statute sec_806 of the statute provides that if a member who is otherwise eligible to apply for the disability retirement benefits under section is required to terminate the member’s regular employment due to a total disability that is the result of an injury received while performing official duties or an occupational disease arising out of and in the course of the member’s employment the member is eligible for a disability benefit in an amount provided for in section sec_806 of the statute states that the board shall promulgate rules that specify standards for determining whether a member’s disability is the result of an injury received while performing official duties or an occupational disease arising out of and in the course of employment sec_804 of the statute states that the benefits payable under section or to any member who at the time of the award of such benefits is a member of a money purchase plan pursuant to this article shall be reduced by an amount that is the actuarial equivalent of the benefits such member receives from any such money purchase plan whether the benefits received from the money purchase plan are paid on a periodic basis or in a lump sum sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_1_104-1 of the regulations also states that this exclusion does not apply to the amount received either to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by plr-151838-06 an occupational injury or sickness or to the extent that it is in excess of the amount provided in the applicable workmen’s compensation act or acts the fact that the amount received as a disability retirement pension is computed with regard to the employee’s salary prior to retirement does not disqualify the payment from being in the nature of workmen’s compensation see revrul_85_104 1985_2_cb_52 revrul_75_500 1975_500_cb_44 and revrul_68_10 1968_1_cb_50 as authorized by sec_401 and sec_601 of the statute the taxpayer withdrew from the statewide defined_benefit_plan and established a locally administered and financed pension_plan the plan however because the plan does not separately provide defined disability benefits sec_601 requires that the members of the plan must be covered by the benefits described in sec_806 of the statute the disability benefits provided under sec_806 of the statute are offset by the benefits funded under the plan pursuant to sec_804 of the statute based on the representations made and authorities cited above we conclude sec_806 of the statute limits benefits to a class of employees with service-incurred injuries or disease and the benefits are not determined with reference to the employee’s age length of service or prior contributions accordingly sec_806 of the statute is a statute in the nature of a workmen’s compensation act amounts paid under sec_806 of the statute as funded through the plan in the amounts of the offset provided by sec_804 of the statute are excludable from the member’s gross_income under sec_104 of the code no opinion is expressed as to the federal tax consequences of the transaction under any other section of the code or statute other than those specifically stated above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-151838-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
